DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-11 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 11/26/2019 has been considered by the Examiner.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
A) In Claim 8, line 3, “an axial air input” should read “an axial air input of the at least one air input”
B) In Claim 9, line 2, “a distinct air input” should read “an additional distinct air input” or some other variant to show that there are now multiple air inputs including the at least one air input.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 9 of U.S. Patent No. 10,892,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all features of Claim 1 are found in dependent claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE9408362U1 to Siemens.

A) As per Claim 1, Siemens teaches airflow management system that can be fitted to an electrical cabinet which comprises multiple walls bounding an internal volume intended to accommodate electrical devices (Siemens: Figure 1, system is capable of use with an electrical cabinet with multiple walls and electric devices), the system comprising: 
- a casing (Siemens: Figure 1, Item 8) comprising at least one air input (Siemens: Figure 1, Item 16) intended to be placed in communication with the internal volume of the electrical cabinet, at least two air outputs (Siemens: Figure 1, outputs to Items 12 & 14) and at least one principal throat (Siemens: Figure 1, Item 34, 36 & 38) arranged to connect said air input to the two air outputs, 
- a switch device (Siemens: Figure 1, Item 42) arranged inside said principal throat, between the first air output and the second air output, said switch device comprising at least one movable flap that can be controlled between a first position, in which the air input communicates solely with the first air output, and a second position, in which the air input communicates at least with the second air output.

B) As per Claim 2, Siemens teaches that the principal throat comprises: 
- a first opening (Siemens: Figure 1, opening to Item 12) forming said first air output, 
- a second opening (Siemens: Figure 1, opening to Item 14) forming said second air output, 
- a single airflow transport channel (Siemens: Figure 1, Items 34, 36 & 38 is one channel in Item 8) connecting said air input to the first air output and to the second air output.

C) As per Claim 3, Siemens teaches that said movable flap is interposed in said transport channel between the first air output and the second air output (Siemens: Figure 1, Item 42).

D) As per Claim 4, Siemens teaches that said movable flap is mounted so as to be free to pivot between said first position and said second position (Siemens: Figure 1, Item 42). 

E) As per Claim 5, Siemens teaches that the movable flap is mounted so as to be free to pivot in a single direction, from said first position to said second position, solely under the pressure of the flow of air flowing in said channel (Siemens: Figure 1, Item 42).

F) As per Claim 6, Siemens teaches that said casing comprises a first accommodating portion arranged to receive a first fan and a second accommodating portion arranged to receive a second fan, said first accommodating portion comprising said first opening forming the first air output and said second accommodating portion comprising said second opening forming said second air output (Siemens: Figure 1, Items 12 & 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of US Patent Publication Number 2007/0165379 A1 to Chang.

A) As per Claim 7, Siemens teaches all the limitations except a grid positioned in each accommodating portion and arranged between the air output and said transport channel.
However, Chang teaches a grid positioned in each accommodating portion and arranged between the air output and said transport channel (Chang: Figure 4, Item 220 with grill for fan).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Siemens by adding grids outputs, as taught by Chang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Siemens with these aforementioned teachings of Chang with the motivation of preventing items from falling down into the cabinet from above.


Claim(s) 8-9 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of JP10108323A to Imanishi.

A) As per Claim 8, Siemens teaches all the limitations except that an input throat connected to the principal throat and comprising at least one first end on which there is created an axial air input and a second end connected to the principal throat.
However, Imanishi teaches an input throat (Imanishi: Figure 2, vertical path 2 leading to horizontal principle throat just below Item 3) connected to the principal throat and comprising at least one first end on which there is created an axial air input (Imanishi: Figure 2, Item 6) and a second end connected to the principal throat.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Siemens by having an input throat with multiple inputs, as taught by Imanishi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Siemens with these aforementioned teachings of Imanishi with the motivation of drawing air more evenly from the interior of the cabinet, thereby better ventilating the space.

B) As per Claim 9, Siemens in view of Imanishi teaches that the input throat comprises multiple lateral openings (Imanishi: Figure 2, openings around Item 8), each forming a distinct air input of the system.

C) As per Claim 10, Siemens teaches electrical installation (Siemens: Figure 1) comprising an electrical cabinet which, wherein the installation comprises: 
- a system as defined in Claim 1 which is installed on one of its walls, said air input being connected to said internal volume of the electrical enclosure, 4 81641204v.1Docket No. GRE-3384PT(102US2) 
- a ventilation system comprising a first fan connected on the first air output of the system and a second fan connected on the second air output of the system (Siemens: Figure 1, Items 12 & 14.
Siemens does not teach explicitly teach that the electrical cabinet comprises a lower wall, an upper wall and at least one lateral wall, so as to delimit a first internal volume intended to receive electrical devices.
However, Imanishi teaches an electrical cabinet comprises a lower wall, an upper wall and at least one lateral wall, so as to delimit a first internal volume intended to receive electrical devices (Imanishi: Figures 1-2).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Siemens by having the cabinet contain walls to delimit an internal space with electrical devices, as taught by Imanishi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Siemens with these aforementioned teachings of Imanishi since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the cabinet of Imanishi for the cabinet of Siemens. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

D) As per Claim 11, Siemens teaches all the limitations except that the electrical cabinet comprises a grid placed in front of an opening created through one of its walls.
However, Imanishi teaches the electrical cabinet comprises a grid placed in front of an opening created through one of its walls (Imanishi: Figure 2, Item 10).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Siemens by having a grid on one wall of the cabinet, as taught by Imanishi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Siemens with these aforementioned teachings of Imanishi with the motivation of allowing air into the cabinet when it is withdrawn by the vents such that the pressure remains balanced with the pressure outside the cabinet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762